Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the parachute pressurizer comprises a compressed air chamber for containing compressed air; a check valve disposed between the compressed air chamber and the parachute support; and a first servomotor for selectively opening and closing the check valve.
By contrast, Clark (US 2016/0347462 A1) as modified by Boyes et al. (US 10717524 B1) and Pick (Us 2016/0318615 A1) discloses a drone comprising a drone body, a drone body battery, a parachute kit, a battery detector, a parachute controller, the parachute kit comprising a parachute chamber with a parachute, a parachute cover, a parachute support, a parachute pressurizer, wherein the parachute controller receives a parachute unfolding command and the parachute pressurizer pressurizes the parachute support. However, modified Clark fails to mention including wherein the parachute pressurizer comprises a compressed air chamber for containing compressed air; a check valve disposed between the compressed air chamber and the parachute support; and a first servomotor for selectively opening and closing the check valve. Therefore, it would have not been obvious to incorporate prior art which disclose drones, in particular drones equipped with parachute deployment systems in the manner as described as above.
For claim 6 the prior art of record does not teach or suggest the invention as claimed, including wherein the second end of the parachute support holder is disposed on the upper surface of the parachute support while the parachute keeps the spring compressed, and the second end of the parachute support holder passes through the parachute support hole to be positioned below the lower surface of the parachute support. 
By contrast, Clark (US 2016/0347462 A1) as modified by Boyes et al. (US 10717524 B1) and Pick (Us 2016/0318615 A1) discloses a drone comprising a drone body, a drone body battery, a parachute kit, a battery detector, a parachute controller, the parachute kit comprising a parachute chamber with a parachute, a parachute cover, a parachute support, a parachute pressurizer, wherein the parachute controller receives a parachute unfolding command and the parachute pressurizer pressurizes the parachute support, wherein thein the parachute pressurizes comprises a spring accommodating chamber for accommodating a compressed spring, a parachute support holder for selectively holding the parachute support so that the parachute keeps the spring compressed, and a servomotor for selectively rotating the parachute support holder, wherein the parachute support has an upper surface and a lower surface, wherein a parachute support hole is formed in a center of the parachute support, wherein the parachute support holder includes a first end and a second end, wherein the first end of the parachute support holder is connected to the servomotor while the parachute support keeps the spring compressed, wherein the servomotor rotates the parachute support holder at predetermined angle while the parachute support keeps the spring compressed. However, modified Clark fails to mention wherein the second end of the parachute support holder is disposed on the upper surface of the parachute support while the parachute keeps the spring compressed, and the second end of the parachute support holder passes through the parachute support hole to be positioned below the lower surface of the parachute support. Therefore, it would have not been obvious to incorporate prior art which disclose drones, in particular drones equipped with parachute deployment systems in the manner as described as above.
For claim 13, the prior art of record does not teach or suggest the invention as claimed, including checking a charge of a battery of the parachute kit when the charge of the battery of the drone body is less than or equal to the predetermined value, determining whether the drone is capable of reaching a destination using a total charge of a remaining charge of the battery of the drone body and a remaining charge of the battery of the parachute kit, and performing control so that electricity is supplied from the parachute kit battery to the drone body upon determining that the drone is capable of reaching the destination using the total charge, and performing control so that a parachute of the parachute kit is unfolded open upon determining that the drone is incapable of reaching the destination using the total charge. 
By contrast, Clark (US 2016/0347462 A1) as modified by Boyes et al. (US 10717524 B1) discloses a method of controlling drones, the method controls a drone provided with a parachute kit detachably coupled to a drone body and comprises checking a charge of a battery of the drone body. However, modified Clark fails to mention checking a charge of a battery of the parachute kit when the charge of the battery of the drone body is less than or equal to the predetermined value, determining whether the drone is capable of reaching a destination using a total charge of a remaining charge of the battery of the drone body and a remaining charge of the battery of the parachute kit, and performing control so that electricity is supplied from the parachute kit battery to the drone body upon determining that the drone is capable of reaching the destination using the total charge, and performing control so that a parachute of the parachute kit is unfolded open upon determining that the drone is incapable of reaching the destination using the total charge. Therefore, it would have not been obvious to incorporate prior art which disclose methods of controlling drones, in particular drones having detachable batteries for supplying power to the drones in the manner as described as above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642